By the Court —
Wilson, C. J.
— The mortgage referred to in this action was made in June, 1858, and foreclosed (by advertisement) in September, 1861. The premises were sold by the Sheriff of Ramsey County, and bid in by the defendant (the mortgagee.)
Thereupon the Sheriff, in order to carry out said sale, made and delivered to the defendant a certificate of sale, which specified among other things that the defendant would be entitled to a conveyance on the 14th .day of September, a. d., 1864, (three years from the date of the sale,) and a duplicate of said certificate was duly filed in the office of the Register of Deeds of the proper county.
But two questions are presented for adjudication, (1) whether the plaintiff’s right to redeem from said sale was governed by the laws in force at the time of making the mortgage, or by the laws in force at the time of the foreclosure.
*178It has been settled in our State that the rights of parties in this respect are fixed by the laws in force at the time of making the mortgage. Heyward vs. Judd, 4 Minn., 483; Goenen vs. Schroeder, 8 Minn., 387. And we do not feel called upon to discuss, or at liberty to question, the dobtrine of these cases.
The second question presented is whether the defendant, by receiving without objection the certificate of sale, which specified that he would be entitled to a conveyance in three years, should not be held to have waived his right to such -conveyance sooner. I was inclined to concur in the view taken by the plaintiff in error on this point- — for reasons which it is unnecessary now to give— but my brethren are clearly of a contrary opinion. We hold, therefore, that in this case the terms of the certificate can in no way affect the rights of either party,- and that the defendant’s acceptance of such certificate was not a waiver of his legal rights in any respect.
The judgment below is affirmed.